DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carragher (WO 2016/024122).
	With respect to claim 1: Carragher discloses a thermally deformable annular packer (80; Fig. 11) for use in oil and gas wells (Abstract), said annular packer comprising a stack of component parts (81, 82; Fig. 11; pg. 19, lines 5-12), said parts comprising one or more eutectic alloy (88; pg. 12, lines 23-25) based ring sections (82; pg. 12, lines 23-25) sandwiched between two end sections (81; Fig. 11); and wherein at least one of the stacked component parts comprises an enclosed void (89; Fig. 12); and wherein at least one of the end sections comprises a blind hole (91; hole containing 85 in Fig. 13).
With respect to claim 14: Carragher further discloses at least one of the annular packer ring sections is provided with a plurality of enclosed voids (89; pg. 20, lines 28-29) that are configured to become exposed when the ring sections melt (89 will be exposed when the eutectic alloy melts; Figs. 11-12).

With respect to claim 33: Carragher discloses a ring section component (82) of a stacked thermally deformable annular packer (88; Fig. 11) for use in oil and gas wells (Abstract), said ring section comprising: 
a tubular body (tubular structure 85 are mounted on in Figs. 11-12) formed from a eutectic or bismuth-based alloy (88; pg. 12, lines 23-25), the body having a first surface (part of 82 that touches 81 in Fig. 11) that, in use, faces towards other component parts (81) of the stacked thermally deformable annular packer (Fig. 11); and 
wherein the tubular body of the ring section is provided with one or more enclosed voids (89) that are configured to become exposed when the ring sections melt (89 will be exposed when the eutectic alloy melts; Figs. 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Carragher as applied to claims 14 and 33 above, and further in view of Brandell (US 5,279,370).
With respect to claims 16 and 35: Carragher does not disclose each enclosed void is wither at a reduced pressure or completely evacuated. Brandell teaches it is known in the art for a packer (Fig. 1) to have voids (22, 167) at a reduced pressure that are configured to be exposed when the packer is subject to a predetermined pressure or temperature (Col. 7, lines 17-25). It would be obvious to one having ordinary skill in the art at the time of filing to combine the rupture disks of Brandell with the invention of Carragher since doing so would allow the void to be isolated until it needed to be used.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carragher alone.
With respect to claim 20: Carragher discloses all aspects of the claimed invention except for the total volume of the enclosed void is from 33 ml (2 cubic inches) to 66 ml (4 cubic inches). It is noted that all voids have a volume including Carragher (Fig. 12 shows the void having a volume) where different volumes would allow different amounts of fluid flow (pg. 20, line 28-pg. 21, line 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the total volume of the enclosed voids limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-22, 24-30 and 32 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 20-21, 24-30, and 31 of prior U.S. Patent No. 11,199,067. This is a statutory double patenting rejection. While the claims at issue are not word for word identical the claims cover identical scope and any differences are a matter of mere grammatical changes that do not change the scope of the claim limitations.
Claims 34-38 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 32-36 of prior U.S. Patent No. 11,199,067. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19-20, 23, 31, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-19, 22, 30, 32 and 37 of U.S. Patent No. 11,199,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed be the claims of the issued patent.

Allowable Subject Matter
Claims 2-13, 15, 17-19, 23, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer was filed.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While claim 21-22, 24-30, 32 and 34-38 are allowable over the art but are not in condition for allowance since they is subject to statutory double patenting rejections that cannot be overcome by a terminal disclaimer. See above for how the statutory double patenting rejection can be overcome.
 	
The following is a statement of reasons for the indication of allowable subject matter:  

	With respect to claim 21: All aspects of the claimed invention are taught by the combination of Carragher and Brandell as discussed in the rejections above. Carragher further teaches the end section comprises a tubular body (tubular structure 84 are mounted on in Figs. 11, 13) with a first surface (part of 81 that touches 82 in Fig. 11) that, in use, faces towards the other component parts (82; Fig. 11) of the stacked thermally deformable annular packer (80; pg. 12, lines 23-25; Fig. 11), and 20at least one blind hole (hole for nuts/bolts associated with 83) provided in the first surface (Fig. 11), each hole comprising an opening in said surface and a void within the tubular body (Fig. 11).
The combination of Carragher and Brandell does not teach the opening of each blind hole is blocked by pressure actuated means configured to fail when subject to a predetermined pressure such that the void within the end section can be accessed through the opening.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672